internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable index uil no case-mis no number release date ----------------------- --------------------------------------------------------- tam-151771-04 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------- --------------------- -------------------------------- ---------------- -------------------------------- no conference held legend legend t state x city c a b issue s ---------------------------------------- ------------------ --------------------- ---------------------------------------------------------------------------- ------------------------------------------------- whether under the circumstances described below a credit or payment is allowable to t on fuel used in t’s buses the exclusive use of a state_or_local_government whether under the circumstances described below fuel used in t’s buses is for tam-151771-04 conclusion s the circumstances described below under the circumstances described below a credit or payment is not allowable to t on fuel used in t’s buses other than in fuel used in t’s buses is not for the exclusive use of a state_or_local_government facts t is a private bus operator in state x t’s buses seat more than people as one of its operations t contracted with state x to provide bus services to t maintained the buses at its own expense t provided all labor materials fuel during the periods in issue t purchased taxed diesel_fuel and gasoline for its buses transport state employees to and from the parking lots of agencies a and b to the facilities of a and b located in downtown city c this service is generally operated five days a week hours a day t’s buses made no intervening stops between the parking lots and the downtown facilities state x paid t fixed monthly amounts for the bus services state x paid t the same amount each month regardless of t’s costs thus for example if the cost of fuel increased t was not reimbursed for the difference and if the cost of fuel decreased state x did not receive any benefit services and maintenance for the buses including oil lubricants repairs and tires state x did not purchase the fuel used in t’s buses riders on a’s buses had to show a valid agency a identification badge to ride and riders on b’s buses had to show a valid state issued bus pass if the rider did not have a state issued bus pass t charged the rider dollar_figure per trip when t collected these nominal fares t deducted and credited to state x the amounts of the fares collected from t five of t’s buses for exclusive use on b’s route two of the leased buses operated on gasoline the other three operated on diesel_fuel the leased buses were painted with b’s name and logo t also operated other buses for b’s route that were not leased some of the buses used on a and b’s routes were also used in t’s other operations such as short term public charters and charters for after school activities for school age children some of t’s buses were not used on a or b’s routes t owned all the buses under the contract for bus services for b state x leased only employees of state x were permitted to ride the buses on a and b’s routes law and analysis issue tam-151771-04 sec_4081 imposes a tax on certain removals entries and sales of gasoline sec_6427 provides that the rate_of_tax taken into account under sec_6427 provides that the term qualified_local_bus means any sec_6427 provides that sec_6427 does not apply to fuel used and undyed diesel_fuel sec_6427 provides that if any diesel_fuel on which tax was imposed by sec_4081 is used in an automobile bus while engaged in furnishing for compensation passenger land transportation available to the general_public the secretary shall pay without interest to the ultimate_purchaser of such fuel an amount equal to the product of the number of gallons of such fuel so used multiplied by the rate at which tax was imposed on such fuel by sec_4081 sec_6427 shall be cents per gallon less than the aggregate rate at which tax was imposed on such fuel by sec_4081 however this reduction does not apply in cases described in sec_6427 and c in any automobile bus while engaged in furnishing for compensation intracity passenger land transportation which is available to the general_public and which is scheduled and along regular routes but only if such bus is a qualified_local_bus local bus which has seating capacity of at least adults not including the driver and which is under contract or is receiving more than a nominal subsidy from any state_or_local_government as defined under sec_4221 to furnish such transportation sec_6427 was amended by the energy_tax_act_of_1978 publaw_95_618 the conference_report to the act h_r rept no 95th cong 1st sess pt iii pincite vol c b states charter service is to be considered ‘available to the general public’ if the taxpayer offers such service to more than a limited number of persons or organizations for example if a bus operator normally provides charter operations through travel agencies but his buses are available for chartering by the general_public the buses used predominantly in providing such service would be considered ‘intercity or local buses ’ however if the bus operator is engaged in providing charter services to only one person group or organization or a limited number of persons with respect to a particular bus such a bus would not qualify as an ‘intercity or local bus ’ the purpose of this limitation is to provide these exemptions only for buses which are used in a passenger transportation business available to the general_public for compensation and not for contract use with a limited number of persons the report defines predominantly as more than percent other customer other buses are used predominantly that is more than percent by some of t’s buses are dedicated to a and b’s routes and are not used for any the buses that are dedicated to a and b’s routes are operated on scheduled with regard to the buses that are neither dedicated to nor used predominately tam-151771-04 mileage on a and b’s routes other buses are not used predominantly on a and b’s routes regular routes the use of these buses is limited however to only those people who are state employees with a valid agency identification badge or a valid state issued bus pass these buses are not made available to the general_public rather they are limited to transporting agency personnel between agency parking lots and agency facilities these buses do not make intervening stops between the parking lots and the agencies’ facilities to pick up passengers along the routes moreover t is not compensated directly by its passengers accordingly t is not entitled to make a claim under sec_6427 or sec_6427 for the buses that are dedicated to a and b’s routes the same conclusion applies to fuel used in buses that are used predominantly on a and b’s routes since these buses are not available for hire to more than a limited number of groups or organizations on a and b’s routes a credit or payment is allowable to t under sec_6427 for all the fuel used in a particular bus if the bus is available for charter service to more than a limited number of persons or organizations for example a bus would meet this if after meeting its obligations to a and b it is available for hire to any group or organization compensation passenger land transportation available to the general_public that use gasoline as noted the buses that are dedicated to and used predominantly on a and b’s routes are not available to the general_public accordingly where buses using gasoline furnish identical services as those described in the instant case the same conclusions are applicable to the gasoline so used issue vendor if tax has been imposed on diesel_fuel and the diesel_fuel is sold for the exclusive use of a state_or_local_government sec_6421 generally allows a credit or payment for gasoline used for the exclusive use of a state_or_local_government a sale is for the exclusive use of a governmental entity within the context of a sale of fuel to a transit system this revenue_ruling provides four factors that are indicative of who has control of a transit system who owns the articles buses fuel tires capital assets etc used in the operation of the system who is responsible for the day-to- day operation of the system including furnishing supervising and paying all the labor to operate the system and who exercises overall supervisory authority including authority to negotiate contracts for services materials supplies and labor who revrul_79_306 1979_2_cb_361 sets forth a control test to determine whether sec_6427 provides that payment is allowable to a registered ultimate sec_6421 provides a similar allowance for buses furnishing for t retained title to the buses tires and fuel used on a and b’s routes t was tam-151771-04 initiates payments for maintenance of the system including payments for supplies materials and wages and are any or all of these payments reimbursed and who makes any profits or bears any losses resulting from the operation of the system and are the amounts of the profits or losses limited responsible for day to day operations and exercised supervisory control_over the buses t was responsible for maintaining the buses and t maintained the buses at its own expense t provided all labor materials fuel services and maintenance for the buses including oil lubricants repairs and tires t also bore all losses from operating the buses these losses were not limited in any manner under the contracts with state x fixed monthly amount the amount was not dependent on increases or decreases in the cost of fuel thus t bore the burden of increased fuel prices used in the buses see revrul_79_112 1979_2_cb_379 which holds that where a school district has a contract with a private bus service and the school district bears no risk in regard to fuel price increases under the contract the sale of the fuel by the producer is not for the exclusive use of the school district on a and b’s routes was not for the exclusive use of state x t did not sell fuel to state x under the terms of the contracts state x paid t a thus under revrul_79_306 and revrul_79_112 the fuel used in the buses caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
